Title: To George Washington from John Stanwix, 10 March 1758
From: Stanwix, John
To: Washington, George



Dear Sir
Lancaster [Pa.] 10th March 1758

I was on the 8th Favour’d with your Obliging and find your judgment tally wth Lord Loudouns & mine in reguard to Major Smiths wild schem. shall not trouble you with a long leter upon it but toucth upon a Theme much more interesting wch is the State of your health wch I am much concern’d to hear is in so bad a Condition as to put you upon resigning your Command wch I am very sure will not be so well filled for the Interest of the Country in General and for my own wishes in particular, but be that as it may no one can more ardently wish for every thing that may be agreable to you. am sorry to tell you that I hear Lord Loudoun is to go home & Lord George Sackville to command in his room with many other Alterations, that a very large Fleet is expected & seven Thousand men. as I have not seen any papers since the Arrivale of a twenty Gun ship at New York with dispatches, can only give you an imperfect sketch of what is talk’d on and beg you will believe that I am very truly Dr Sir your most Obed. humble Servt

John Stanwix

